— Respondent was admitted to the Bar by this court on January 20,1955 and maintains an office for the practice of law in Endicott, Broome County. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee to whom the issues were referred. Respondent, who filed an answer to the petition of charges but then failed to appear and defend the charges at the *713hearing before the referee, has not filed any response to petitioner’s motion.
The referee sustained nine charges of misconduct, finding that respondent neglected four legal matters entrusted to him, misled and deceived his clients as to the status of their cases, misled and deceived petitioner in its investigation of two matters, failed to respond to inquiries from two clients, failed to cooperate with new counsel retained by a client and failed to cooperate with petitioner in its investigation of four inquiries concerning his professional conduct. The evidence in the record supports the referee’s findings. Accordingly, petitioner’s motion to confirm the referee’s report is granted.
In determining an appropriate measure of discipline to be imposed for respondent’s misconduct, we note that he was previously censured by this court (Matter ofPicciano, 81 AD2d 1000). In addition, his failure in this proceeding to appear at the hearing before the referee or to respond to petitioner’s motion to confirm can only be construed as indifference to the consequences of a finding of misconduct. Under all the circumstances, we have determined that respondent should be suspended from the practice of law for a period of two years and until reinstated by order of this court.
Respondent suspended for a period of two years, the date of commencement to be fixed in the order to be entered hereon. Kane, P. J., Main, Weiss, Yesawich, Jr., and Levine, JJ., concur.